Citation Nr: 0928774	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for adenocarcinoma of the prostate, status-post 
prostatectomy with erectile dysfunction, prior to September 
29, 2004.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from July 1959 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2004 and March 
2005 by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with this claim.  The hearing was scheduled and subsequently 
held in February 2007.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.  

The Veteran's claim was remanded on two previous occasions in 
July 2007 and December 2008.  The requested development was 
completed and the Veteran's appeal has been returned to the 
Board.


FINDINGS OF FACT

1.  The Veteran filed his original claim of entitlement to 
service connection for prostate cancer on February 28, 2003.  
A September 2004 rating decision awarded the Veteran service 
connection and assigned a 40 percent evaluation, effective 
February 28, 2003.

2.  A March 2005 rating decision increased the Veteran's 
disability evaluation to 100 percent, effective September 29, 
2004 for recurrent prostate cancer.  

3.  There is no evidence of record showing that the Veteran 
had a reoccurrence of prostate cancer until September 29, 
2004.

4.  Prior to September 29, 2004, the service-connected 
condition did not require the use of an appliance or the 
wearing of absorbent materials which had to be changed more 
than four times per day.   

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for adenocarcinoma of the prostate, status-post 
prostatectomy with erectile dysfunction, are not met for any 
period of time covered by this appeal prior to September 29, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case testified that the RO should have 
assigned a higher initial disability evaluation for 
adenocarcinoma of the prostate, status-post prostatectomy 
with erectile dysfunction, for the period of time covered by 
this appeal prior to September 29, 2004.  In particular, the 
Veteran testified in February 2007 that he was entitled to a 
100 percent evaluation for this period of time.  It is noted 
that the Veteran is a licensed neuropsychiatrist.

The Veteran was originally granted service connection for 
adenocarcinoma of the prostate, status-post prostatectomy 
with erectile dysfunction, in a rating decision dated 
September 2004.  The RO assigned a 40 percent evaluation 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective 
February 28, 2003, the date of the Veteran's original claim.  
The Veteran subsequently testified at a decision review 
officer (DRO) hearing in September 2004.  

Following the DRO hearing, the RO increased the Veteran's 
disability evaluation to 100 percent by way of a March 2005 
rating decision.  The RO assigned an effective date of 
September 29, 2004, the date on which VA treatment records 
documented a reoccurrence of the Veteran's prostate cancer.  
The Veteran timely perfected this appeal and specifically 
requested that his 100 percent evaluation date back to 
February 28, 2003, the date of the original claim.  A 
subsequent rating decision dated October 2005 continued the 
Veteran's 100 percent evaluation.

Diagnostic Code 7528 rates malignant neoplasms of the 
genitourinary system.  An explanatory note associated with 
this diagnostic code states that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, residuals are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
In this case, the Veteran's residuals were rated on the basis 
of voiding dysfunction or renal dysfunction, whichever is 
predominant.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  
Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  The Board has considered the propriety of staged 
ratings, however, the evidence does not show a variance in 
the signs and symptoms of the Veteran's service-connected 
prostate cancer during the claim period prior to September 
29, 2004 such that staged ratings are for application.  See 
Fenderson, supra.

The Board has reviewed the evidence of record.  Regrettably, 
the preponderance of the evidence is against a finding of an 
initial disability evaluation for prostate cancer in excess 
of 40 percent for any period of time covered by this appeal 
prior to September 29, 2004.  

The first pertinent post-service treatment record is dated 
May 2002.  A private surgical pathology note indicated that 
the Veteran had adenocarcinoma of the prostate.  The Veteran 
subsequently underwent a radical retropubic prostatectomy 
(RRP).  Follow-up treatment records associated with this 
procedure dated June and July 2002 showed no evidence of 
recurrence or metastasis.  

The Veteran reported to a VA medical facility in April 2003 
for an initial evaluation.  The Veteran indicated that his 
past medical history was significant for prostate cancer.  A 
notation on the evaluation form showed that the Veteran had 
prostate cancer surgery approximately four months prior to 
this visit.  The Veteran also had two follow-up visits with 
his private provider since the surgery and his prostate 
specific antigen (PSA) test "has been okay."  The Veteran 
refused PSA testing.  Follow-up VA treatment notes dated 
September and November 2003 revealed no evidence of a 
reoccurrence of prostate cancer or metastasis.  

Associated with the Veteran's claims file is a statement from 
K. Jones, M.D. dated September 2004.  Dr. Jones indicated 
that the Veteran was advised to undergo chemotherapy and 
radiation therapy following his prostate surgery.  Dr. Jones 
noted that the Veteran had been "noncompliant with medical 
therapy for social reasons" and lack of funds.  The chief 
complaint centered on urinary dysfunction with associated 
pain.  The Veteran reported lower abdominal pain, frequent 
urination (up to five times per night), nocturia, 
incontinence, loss of libido, and loss of erectile function.  
The impression was "2 years post operative from prostate 
surgery."  

The Veteran reported to a VA medical facility on September 
29, 2004, for additional care.  The Veteran requested 
"treatment" for prostate cancer at that time.  The 
impression was prostate cancer and hyperlipidemia.  The 
Veteran had a VA urology consultation in December 2004.  A 
digital rectal examination conducted at that time revealed 
evidence of increased firmness of the vesicourethral junction 
on the left, suspicious for local recurrence.  Diagnostic 
testing showed raised PSA levels.  The urologist advised the 
Veteran that additional treatment would be required for his 
recurrent prostate cancer.

The Veteran was afforded a VA Compensation and Pension (C&P) 
genitourinary examination in January 2005.  The examiner 
noted that the Veteran was diagnosed as having recurrent 
adenocarcinoma of the prostate.  A March 2005 VA Tumor Board 
note indicated that the Veteran had "systemic disease" and 
that hormonal therapy was the most appropriate treatment 
course at that time.  

The Veteran underwent a second VA C&P examination in October 
2005.  The examiner indicated at that time that the Veteran 
was undergoing hormonal therapy for treatment of his 
recurrent prostate cancer.  He reported that he had bladder 
control and did not wear pads but admitted that if he waited 
too long, he may have a little leakage before getting to the 
bathroom.  

A VA treatment note dated January 2006 also indicated that 
the Veteran began local radiation therapy in an effort to 
shrink and control the prostate cancer.  A VA urology 
treatment note dated November 2006 showed that the Veteran 
completed radiation therapy.  However, the VA examiner 
indicated that the Veteran would remain on hormonal therapy 
given the aggressive nature of his prostate cancer.  

In August 2007, the VA examiner indicated that although the 
Veteran fared well on hormonal therapy, the Veteran could not 
be considered "cured" of prostate cancer.  The examiner 
also indicated that continued hormonal therapy was required 
given the "high grade" of the Veteran's prostate cancer.

The Veteran sought additional VA care in February 2008.  A 
radiation oncology follow-up note indicated that the Veteran 
continued hormonal therapy treatment, but that he was 
otherwise "doing well."  The Veteran denied bowel or 
bladder problems, but stated that he wore pads as a 
precaution.  The impression was "biochemical recurrence of 
adenocarcinoma prostate gland after radical retropubic 
prostatectomy, responding well to treatments."  

Dr. Jones submitted a statement in support of the Veteran's 
claim dated March 2008 in which he provided a chronology of 
the Veteran's care.  Notably, Dr. Jones stated that the 
Veteran was diagnosed as having prostate cancer in August 
2001 and that the Veteran underwent a RRP in May 2002.  Dr. 
Jones provided another statement to VA dated July 2008 in 
which he emphasized the same chronology and reported that he 
was unable to give any care from the last urology appointment 
(7/12/02) until his VA appointments.

The Board again notes that the Veteran in this case is a 
licensed neuropsychiatrist.  The Veteran contends that he had 
prostate cancer at the time that he filed his original 
service connection claim.  As such, the Veteran asserts that 
he is entitled to a 100 percent evaluation for the entire 
time period covered by this appeal prior to September 29, 
2004.  Therefore, the threshold question in this case is 
whether there is probative medical evidence documenting 
recurrence or metastasis of prostate cancer during the period 
of time covered by this appeal prior to September 29, 2004.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against an initial 
evaluation in excess of 40 percent for the entire period  of 
time covered by this appeal prior to September 29, 2004.  The 
Veteran was diagnosed as having prostate cancer in May 2002 
and it was noted that the Veteran subsequently underwent a 
radical retropubic prostatectomy.  Follow-up private and VA 
treatment notes associated with this procedure contained no 
references to recurrence or metastasis.  The Veteran was 
nevertheless advised to undergo chemotherapy and/or radiation 
therapy.  The Veteran ignored this advice.

The first evidence of prostate cancer recurrence appears in a 
VA treatment note dated September 29, 2004.  Evidence of 
recurrence was confirmed by way of diagnostic testing 
conducted at a VA medical facility in December 2004.  To 
date, the Veteran's treatment for recurrent prostate cancer 
has been ongoing.  The Board is also aware that Dr. Jones 
submitted statements and/or medical evidence in support of 
the Veteran's claim dated September 2004, March 2008, and 
July 2008.  Dr. Jones provided a chronology of the Veteran's 
treatment in the March and July 2008 letters to VA.  However, 
the first highly probative medical evidence of record showing 
evidence of recurrence is dated September 29, 2004.  

The Board observes that the Veteran has expressed the opinion 
that he had prostate cancer at the time that he filed his 
original service connection claim.  While the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinion of a treating physician greater weight 
in claims made by the Veteran.  See Guerrieri, 4 Vet. App. at 
471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2008); Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007).  The Veteran, who has training 
as a licensed physician, has opined that he had prostate 
cancer when he filed his original service connection claim.  

However, the Board notes that the Veteran has expertise in 
the diagnosis and treatment of neuropsychiatric disorders, 
and not oncology, urology, or other related medical fields.  
Consequently, the Board concludes that the Veteran's opinion 
regarding whether he had prostate cancer at the time he filed 
the original service connection claim is outweighed by the 
other more probative clinical evidence of record showing a 
reoccurrence of prostate cancer no earlier than September 29, 
2004.  

Furthermore, VA has requested on more than one occasion any 
pertinent medical evidence from the private examiner who 
conducted the Veteran's radical retropubic prostatectomy in 
May 2002 and the subsequent follow-up care.  The private 
examiner provided these records to VA, and there is no 
clinical evidence documenting reoccurrence or metastasis at 
any time post-surgically prior to September 29, 2004.  As 
noted above, the first evidence of reoccurrence appeared in a 
VA treatment note dated September 29, 2004.   

In sum, the preponderance of the competent, probative 
evidence is against finding there was reoccurrence or 
metastasis of prostate cancer for any period of time covered 
by this appeal that is prior to September 29, 2004.  
Accordingly, the Veteran is not entitled to a total 
evaluation for this period of time.

Diagnostic Code 7528 directs that any residuals related to 
the diagnosis of and treatment for malignant neoplasms of the 
genitourinary system be rated as voiding or renal 
dysfunction, whichever is predominant.  As noted above, the 
Veteran's prostate cancer residuals for the period of time 
covered by this appeal prior to September 29, 2004 were rated 
as a voiding dysfunction and found to be 40 percent 
disabling.  Although the Board concluded that the Veteran was 
not entitled to a 100 percent evaluation for the period of 
time in question, the Board has also considered whether the 
Veteran would be entitled to an initial evaluation in excess 
of 40 percent prior to September 29, 2004, based on the 
criteria outlined for voiding dysfunction.  

Here, a 60 percent evaluation, the highest available 
schedular rating, is assigned for continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  A careful review of the evidence of 
record prior to September 29, 2004, shows no treatment for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  

VA follow-up treatment notes dated September and November 
2003 found the Veteran with no new problems or concerns.  The 
Veteran also specifically denied having any genitourinary 
symptoms.  The Veteran reported urinary dysfunction and pain 
to K. Jones, M.D. on September 8, 2004.  In particular, the 
Veteran stated that he had lower abdominal pain, frequent 
urination (five times per hour), nocturia (five times per 
night), occasional incontinence, loss of libido, and loss of 
erectile function.  The Veteran further indicated that he had 
to occasionally change his undergarments, sleep in another 
bed, and keep a urinal at his bedside.  But, there is no 
information contained in these treatment records to show that 
the Veteran used an appliance or wore absorbent materials 
which were changed more than four times per day.  Thus, the 
Veteran is not entitled to an initial evaluation in excess of 
40 percent for any period of time covered by this appeal 
prior to September 29, 2004, based on the criteria for 
voiding dysfunction.  The Board has also considered the 
applicability of other code provisions listed in 38 C.F.R. § 
4.115b for the sake of completeness.  However, these code 
provisions are not applicable in this case.
    
In conclusion, the Board finds that the Veteran is not 
entitled to an initial evaluation in excess of 40 percent for 
adenocarcinoma of the prostate, status-post prostatectomy 
with erectile dysfunction, for any period of time covered by 
this appeal prior to September 29, 2004.  The preponderance 
of the evidence is against finding that there was 
reoccurrence or metastasis during this time to warrant a 100 
percent evaluation, nor is there evidence showing that the 
Veteran used an appliance or wore absorbent materials which 
were changed more than four times per day.  

Accordingly, the Board finds that the 40 percent evaluation 
assigned for the period of time covered by this appeal prior 
to September 29, 2004 was proper, and that the criteria for a 
higher initial evaluation prior to that date have not been 
met.  Therefore, the Veteran's claim is denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection.  The Veteran should also be informed that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the current 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 40 percent for 
adenocarcinoma of the prostate, status-post prostatectomy 
with erectile dysfunction, is denied for the entire period of 
time covered by this appeal prior to September 29, 2004.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


